DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment/arguments filed 07/15/2020.  The arguments set forth are addressed herein below.  Claims 1-16 remain pending, no Claims have newly added, and no Claims have been canceled.  Currently, Claims 1-16 have been amended.  No new matter appears to have been entered.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is longer than 150 words and is missing punctuation in the final sentence.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a gaming system (i.e., a machine) in claims 1-11 and 15-16.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, 
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[a] gaining system is provided to maximise the number of betting opportunities in a set period” (abstract).  More particularly, representative claim 1 recites the following (with emphasis):
1.  A gaming system comprising:
at least two physical random number generators,
each having an operative period of adjustable start time,
wherein during the operative period a random number is generated, the operative period comprising a betting period; 
a gaming terminal,
arranged to provide a betting interface; 
a memory unit in digital communication with the gaming terminal; and 
a control unit,
arranged to control the gaming terminal, 
the memory unit and each of the at least two physical random number generators; 
the betting interface comprising,
an input portion accepting input from a user, the input comprising betting information during the betting period
a selection of one of the at least two random number generators, wherein the betting interface further comprises an output portion providing output information to the user;
the memory unit being arranged to store previous betting information input from the user into the input portion;
wherein each subsequent start time of the operative period is controlled by way of the control unit, each operative period start time being staggered according to a time interval.
The underlined portions of claim 1 generally encompass the abstract idea. Dependent claims 2-11 and 15-16 further define the abstract idea by introducing further rules for playing/executing synchronized betting.  The abstract idea may be viewed, for example, as:  
a method of organizing human activities (e.g., managing personal behavior or interactions between people, including: following rules or instructions) and/or;
a mental process (e.g., concepts performed in the human mind including: an observation, evaluation, or judgement).
The claimed abstract idea reproduced above is effectively a process of rules/steps for timed wagering on multiple random number generators.  The limitations underlined above are, as drafted, processes that, under broadest reasonable interpretation, cover a method of organizing human activity and/or a mental process but for the recitation of generic computer components.  That is, other than reciting “a gaming terminal,” “a memory unit,” “a control unit,” and “a betting interface” nothing in 
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – using a gaming terminal, a memory unit, a control unit, and a betting interface to perform rules/steps for a synchronized betting method The components in these steps are recited at a high-level of generality (e.g., as a generic processor and electronic devices can perform the generic computer functions of receiving, verifying, updating, and displaying information) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claim 1 encompasses the 
Additionally, the specification makes it clear that the method and system can be implemented on generic computers.
[0030] With reference to FIG. 1, there is provided a schematic representation of an example embodiment of a gaming system 10 according to the present invention. A control unit 12 taking the form of a computer connected to a server, is in digital communication with a first physical random number generator 14, a second physical random number generator 16, a first gaming terminal 18, a second gaming terminal 20 and a third gaming terminal 22. The first physical random number generator 14 and the second physical random number generator 16 take the form of a first and second automated roulette wheel 14, 16 respectively, each having an operative period.

As such, a gaming terminal, a memory unit, a control unit, and a betting interface, for establishing a synchronized or timed betting system, may require no more than generic, conventional, and well-known computer devices such as a computer (as evidenced in Para. 30).
The dependent claims fail to add “significantly more” because they merely represent further use of generic computers or communications devices for routine data-processing functions related to rules for playing/executing the synchronized or timed betting (Claims 2-11 and 15-16).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
However, In light of the 2019 PEG, dependent claims 12-14 appear to meet the requirements of §101 as the dependent claims, include at least the limitation of comprising at least one camera providing a view of at least one of the physical random number generators to the gaming terminal to be output to the user (See at least dependent claim 12), do not appear to be in the realm of abstract steps/rules of organizing human activity.  Thus, dependent claims 12-14 have not been included in the §101 rejection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harford (GB 2447408A)(henceforth, “Harford”).
Regarding claim 1,
at least two physical random number generators (roulette wheels 7a and 7b in fig. 2),
each having an operative period of adjustable start time (pg2 lines 25-33),
wherein during the operative period a random number is generated (game results pg3 lines 1-10), the operative period comprising a betting period (open bets phase in pg3 lines 1-10); 
a gaming terminal (player terminal 9a in fig. 2),
arranged to provide a betting interface (fig. 3); 
a memory unit in digital communication with the gaming terminal (control server with means for storing information in pg6 lines 7-11); and 
a control unit (control server 8 fig. 2), arranged to control the gaming terminal, the memory unit and each of the at least two physical random number generators (synchronization means in abstract); 
the betting interface comprising, an input portion accepting input from a user, the input comprising betting information during the betting period (fig. 3); and a selection of one of the at least two random number generators (fig. 3), wherein the betting interface further comprises an output portion providing output information to the user (fig. 3);
the memory unit being arranged to store previous betting information input from the user into the input portion (game history in fig. 3 and pg6 lines 7-11 and pg7 lines 6-19);
wherein each subsequent start time of the operative period is controlled by way of the control unit, each operative period start time being staggered according to a time interval (abstract, pg2 lines 25-33, and pg3 lines 12-16).
Regarding claim 2, Harford teaches the time interval is predetermined (pg2 lines 18-24 and pg9 lines 7-22).
Regarding claim 3, Harford teaches a length of the betting period is controlled by way of the control unit, the control unit operating the at least two physical random number generators such that no two betting periods on the gaming terminal overlap (pg2 18-33 and pg9 lines 7-22).
Regarding claim 4, Harford teaches the betting interface may be used to access the previous betting information from the memory unit for the purpose of re-inputting the previous betting information during a subsequent betting period (fig. 3, game history, pg6 lines 7-11 and pg7 lines 6-19).
Regarding claim 5, Harford teaches the gaming terminal permits the input of betting information for only one random number generator at a time (syncing roulette wheels in pg2 lines 31-33).
Regarding claim 6, Harford teaches the start time of any of the operative period or the betting period is adjustable (predetermined time programmable by the control server, pg2 lines 18-24 and pg9 lines 7-22).
Regarding claim 7, Harford teaches the length of any of the operative period or the betting period is adjustable (predetermined time programmable by the control server, pg2 lines 18-24 and pg9 lines 7-22).
Regarding claim 8, Harford teaches the operative period further comprises an exit period of adjustable start time and length (predetermined time programmable by the control server, pg2 lines 18-24 and pg9 lines 7-22).
Regarding claim 9, Harford teaches the operative period further comprises a ‘no more bets’ period of adjustable start time and length (closed bets, pg1 line 30 to pg2 line 2 and pg2 lines 18-24).
Regarding claim 10, Harford teaches the gaming terminal provides a view of and access to all of the betting options available to the user (fig. 3 pg6 line 28 to pg 7 line 4). 
Regarding claim 11, Harford teaches wherein the output portion of the betting interface outputs a view of at least one of the physical random number generators (fig. 3).
Regarding claim 15, Harford teaches the gaming system comprises a plurality of gaming terminals (player terminals 9a-9f, fig. 2).
Regarding claim 16, Harford teaches the at least two physical random number generators are selected from a group consisting of: the range: a roulette wheel; a dice shaker; a dice spinner; a number wheel; a money wheel; sic bo; cards; an electronic card shoe; a manual card shoe; a bingo machine; and a lottery machine (roulette wheels 7a-7c, pg2 lines 10-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harford in view of Hutchinson-Kay et al. (US 20150302690) (henceforth, “Hutchinson-Kay”).
Regarding claim 12, Harford discloses a control server for controlling a roulette wheel via network, Harford fails to explicitly disclose at least one camera providing a view of at least one of the physical random number generators to the gaming terminal to be output to the user.
However, in a related disclosure, Hutchinson-Kay teaches methods and systems for enabling network based live casino gaming, wherein a game user is enabled to participate from a remote location by a game user device in a live casino game operated by a casino operator, the system comprising a studio being configured for performing and recording live casino gaming (see abstract).  More particularly, Hutchinson-Kay teaches a live casino game player is given the opportunity to switch camera views between the croupier and a top view of the roulette wheel during gameplay, with the click of a button in the game client (i.e., at least one camera providing a view of at least one of the physical random number generators to the gaming terminal to be output to the user Para. 165).  Hutchinson-Kay states that to “further enhance the player experience live casino gambling has been introduced, where part of the content presented to a game user is live” (Para. 12).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the control server system of Harford to include the live camera features of Hutchinson-Kay in order to provide an enhanced playing experience for a player, as beneficially taught by Hutchinson-Kay.
Regarding claim 13, Harford as modified by Hutchinson-Kay teaches the output to the user is real-time video (e.g., live casino gaming via audio/video streaming in abstract and Para. 195).
Regarding claim 14, Harford further teaches the gaming terminal is remote to the at least one of the physical random number generators (network in pg4 lines 4-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715